Title: Robert B. Sthreshly to Thomas Jefferson, 24 February 1817
From: Sthreshly, Robert B.,Towles, Larkin Smith
To: Jefferson, Thomas


          
            Dear Sir
            Henderson Kentuckey Feby 24. 1817
          
          Mr Larkin Towles the bearer of this a Gentleman of respectability who has been living in the Neighbourhood being pleased with the Country returns for the purpose of Moving out in the spring & it being a good oportunity Mrs Sthreshly has written to the Ladies to collect & send her out Some Garden Seed Flower Roots & shrubs & in addition to which will you be good enough to send me some sprout Kale Seed any attention you may shew him Mr Towles will be an obligation on myself
          I stoped here November last in consiquence of the cold weather seting in being much pleased with the country I have purchased land within three Miles of the Town of Henderson in a healthy part of the Country at 3 Dollars ⅌ acree which had you such in Albermarle would be worth from $60 to $100 ⅌ acree but the Labor of opening them is Very great
          
            I am Dear Sir with the highest Esteem your Friend
            Robert B Sthreshly
          
        